Case 2:20-cv-05099-JMV-MF Document 18 Filed 10/05/20 Page 1 of 5 PageID: 57




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


XIN YUE on behalf of himself and as assignee    :
of YISHENG LI,                                  :   CIVIL NO. 2:20-CV-05099-JMV-MF
                                                :
        Plaintiff,                              :
V.                                              :
                                                :   JOINT PROPOSED DISCOVERY
STEWART LOR,                                    :   PLAN
                                                :
        Defendant.                              :




     1. Set forth the name of each attorney appearing, the firm name, address and telephone
        number and facsimile number of each, designating the party represented.

                Jacob Chen
                Dai & Associates, P.C.
                1500 Broadway, 2200
                New York, NY 10036
                Ph: 917-633-6860
                Fax: 917 633 6183

                Howard A. Gutman
                230 Route 206
                Suite 307
                Flanders, NJ 07836
                Direct 973.598.1980
                Fax: (973) 531-4110

        Attorneys for Plaintiff Xin Yue

                Michael H. Bernstein
                Robinson & Cole LLP
                Chrysler East Building
                666 Third Avenue, 20th floor
                New York, NY 10017
                Direct 212.451.2940
                Fax 212.451.2999
Case 2:20-cv-05099-JMV-MF Document 18 Filed 10/05/20 Page 2 of 5 PageID: 58




             Ivana D. Greco
             Robinson & Cole LLP
             280 Trumbull Street
             Hartford, CT 06103
             Direct 860.275.8333
             Fax 860.275.8299

Attorneys for Defendant Stewart Lor


   2. Set forth a brief description of the case, including the causes of action and defenses
      asserted.

      This matter involves a claim by Plaintiff Xin Yue (“Yue”), on behalf of himself and
      as a purported assignee of third-party Yisheng Li (“Li”) against Defendant Stewart
      Lor (“Lor.”)

      Mr. Yue, Mr. Li, and Mr. Lor are former business associates. Mr. Yue and Mr. Lor
      operated a start-up company, Fanz Co., Ltd. (“Fanz”). Mr. Li made an investment
      of $500,000 into Fanz. The Complaint alleges that the parties agreed that Mr. Yue
      and Mr. Lor would repay Mr. Li $250,000 each if Fanz failed to secure Series A
      funding and discontinued its operations. Fanz did not secure Series A funding, and
      discontinued operations in 2017.

      The Complaint alleges that Mr. Yue paid Mr. Li “consideration equivalent to the
      full amount that was owed to Mr. Li.” In exchange, Mr. Yue alleges he received an
      assignment from Mr. Li to seek to recover $250,000 from Mr. Lor.

      Mr. Lor disputes the validity of this purported assignment, and disputes Mr. Yue is
      entitled to collect any money from Mr. Lor.

      The Complaint brings a cause of action for Breach of Contract and for Contribution
      under both New Jersey common law and the Joint Tortfeasors Contribution Act,
      N.J.S.A. 2A:53A-1.

      The Answer denies the validity of the assignment. The Answer asserts Affirmative
      Defenses on the basis that Plaintiff lacks standing, that the purported assignment is
      invalid, that Plaintiff has failed to state a cause of action upon which relief can be
      granted, that the Complaint must be dismissed based on the documentary evidence,
      that the Complaint fails to state a claim for contribution under the common law or
      the Joint Tortfeasors Contribution Act, that Mr. Lor did not breach the Securities
      Purchase Agreement, that Plaintiff’s claims are barred by failure to mitigate
      damages, and that Plaintiff’s claims are barred by the doctrines of waiver, estoppel
      and unclean hands.



                                           -2-
Case 2:20-cv-05099-JMV-MF Document 18 Filed 10/05/20 Page 3 of 5 PageID: 59




  3. Have settlement discussions taken place? No.

  4. The parties have met pursuant to Fed. R. Civ. P. 26(f).

  5. The parties have exchanged the information required by Fed. R. Civ. P. 26(a)(1).

  6. Explain any problems in connection with completing the disclosures required by Fed. R.
     Civ. P. 26(a)(1). Plaintiff has not provided addresses or phone numbers of Mr. Yue
     and Mr. Li.

  7. The parties have not conducted discovery other than the above disclosures.

  8. Proposed joint discovery plan:

             a) Discovery is needed on the following subjects: The parties anticipate that
                discovery may be needed on the following factual topics: (1) the
                “Amendment” to the Fanz Securities Purchase Agreement, as referenced
                in Paragraph 10 of the Complaint and (2) the alleged Assignment
                between Mr. Yue and Mr. Li, including, without limitation, the factual
                circumstances leading up to and surrounding that alleged Assignment,
                the purported execution of that alleged Assignment, proof of payment by
                Mr. Yue to Mr. Li of “consideration equivalent to the full amount that
                was owed to Mr. Li” and the value of such payment.

             b) Discovery should not be conducted in phases.

             c) Proposed schedule:

                    1. Fed. R. Civ. P. 26 Disclosures: Completed.

                    2. E-Discovery conference pursuant to L. Civ. R. 26.1(d): Held on Oct. 2,
                       2020.

                    3. Service of Initial Written Discovery: Oct. 23, 2020.

                    4. Maximum of 10 interrogatories by each party to each other party.

                    5. Maximum of 3 depositions to be taken by each party.

                    6. Motion to amend or to add parties to by filed by: Nov. 6, 2020.

                    7. Factual discovery to be completed by: January 29, 2021.

                    8. Plaintiff’s expert report due on: February 26, 2021.



                                            -3-
Case 2:20-cv-05099-JMV-MF Document 18 Filed 10/05/20 Page 4 of 5 PageID: 60




                    9. Defendant’s expert report due on: March 26, 2021.

                    10. Expert depositions to be completed by: April 30, 2021.

                    11. Dispositive Motions to be served by June 30, 2021.

            d) Set forth any special discovery mechanism or procedure requested. None.

            e) A pre-trial conference may take place on: 30 days after the Court’s decision
               on any summary judgment motion, or by July 30, 2021 if none.

            f) Trial date: at least 60 days after the Court’s decision on any summary
               judgment motion, or by August 31, 2021 if no summary judgment motions are
               filed.


     9. Do you anticipate any special discovery needs (i.e. videotape/telephone deposition
        problems with out-of-state witnesses or documents, etc.?) Yes. Most of the
        potential witnesses are located either out of state or out of the country. Due to
        this, and to restrictions on travel due to the COVID-19 pandemic, we expect that
        any depositions may need to take place virtually. The parties will endeavor to
        work together in good faith to resolve these problems.

     10. Do you anticipate any issues about disclosure or discovery of electronically stored
         information, including the form or forms in which it should be produced?
             Yes ____ No __X__

        If so, how will electronic discovery or data be disclosed or produced? Describe any
        agreements reached by the parties regarding same, including costs of discovery,
        production, related software, licensing agreements, etc.

     11. Do you anticipate entry of a Discovery Confidentiality Order? See L. Civ. R. 5.3(b)
         and Appendix S. Yes.

     12. Do you anticipate any discovery problem(s) not listed above? Describe.

        Yes ___ No _X_

     13. State whether this case is appropriate for voluntary arbitration (pursuant to Local
         Civil Rule 201.1 or otherwise) or mediation (pursuant to Local Civil Rule 301.1 or
         otherwise). If not, explain why and state whether any such procedure may be
         appropriate at a later time (i.e., after exchange of pretrial disclosures, after completion
         of depositions, after disposition or dispositive motions, etc.).

        The parties will confer after discovery has been exchanged between the parties.


                                              -4-
Case 2:20-cv-05099-JMV-MF Document 18 Filed 10/05/20 Page 5 of 5 PageID: 61




       14. Is this case appropriate for bifurcation? Yes ___ No _X_

       15. An interim status/settlement conference (with clients in attendance), should be held
           within 30 days after the parties complete their exchange of written discovery.




/s/ Jacob Chen                  10/2/2020
Attorney(s) for Plaintiff(s) / Date


/s/_Michael Bernstein__10/2/2020____
Attorney(s) for Defendant(s) / Date




                                             -5-
